That at length a division was made of the said slaves, and a slave named Lazer was assigned as the share of the said Catharine, together with 21/. 16s. 8d., with interest from the 3d day of November, 1766.The cause came on to be heard before the High Court of Chancery, on Thursday, the 22d day of May, 1783, who adjourned it to the Court of Appeals on account of difficulty.The Counsel for the appellee. Insisted on the following points:The certificate of the Court of Appeals, was as follows:“ The Court this day gave their opinion, that the decree of the County Court of Jlccomack, mentioned in the transcript of the record in this cause, pronounced the 27th day of April, 1779, ought to be affirmed; which opinion is ordered to be certified, with the allowance of the costs in this Court, (except a lawyer’s fee,) to the High Court of Chancery.”*